Citation Nr: 1040101	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1962 to April 1965, and from August 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied the Veteran's claim 
of entitlement to service connection for PTSD.

In May 2010, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of this proceeding has been associated with the 
claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, accompanied 
by a waiver of initial review of the evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran did not serve in combat, and his alleged in-
service stressors are not consistent with the places, types and 
circumstances of his military service.

2.  A valid diagnosis of PTSD based upon a verified stressor is 
not of record, nor is any other acquired psychiatric disorder 
shown to be the result of military service.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated October 2006.  
The RO informed the appellant of the types of evidence needed in 
order to substantiate his claim of entitlement to service 
connection and of the division of responsibility between the 
appellant and VA for obtaining the required evidence.  The RO 
also requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, the 
letter satisfied the requirements of Dingess and informed the 
Veteran of how VA determines the disability rating and effective 
date elements of a claim. 

      b.) Duty to Assist

The Board is satisfied that the duty to assist has been 
satisfied.  The claims folder contains the Veteran's service 
treatment and personnel records, as well as his post-service VA 
Medical Center ("VAMC") treatment records.  The claims file 
also contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any outstanding, available records 
that he wanted VA to obtain or that he felt were relevant to the 
claim that have not already been obtained and associated with the 
record.  

The Board notes that in the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board has determined that VA had no duty to provide a VA 
medical examination or opinion with respect to the Veteran's 
claim.  In this regard, the Board observes that, although the 
record reflects that the Veteran was diagnosed with PTSD by a 
third-year medical student at the VAMC, as will be discussed in 
greater detail below, the claims folder contains no evidence that 
he served in combat during active military service, and his 
claimed stressors are not consistent with the places, types and 
circumstances of his active duty service.  Thus, in the absence 
of such evidence, there is no reasonable possibility that a VA 
examination would result in findings favorable to the Veteran; 
service connection therefore cannot be established for the 
claimed disability.  Accordingly, the Board finds that an medical 
opinion is not necessary.  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

In addition, the Board concludes that all reasonable efforts to 
develop evidence for the record have been made.  In October 2006, 
the Veteran's reported stressors were provided to the U.S. Army 
and Joint Services Records Research Center ("JSRRC") 
coordinator.  In March 2007, the coordinator responded that the 
Veteran's claimed stressors could not be verified.  Subsequently, 
the RO sent a letter to the Veteran requesting more specific 
information to allow for an attempt to verify his claims; the 
Veteran, however, failed to respond.  In May 2007, the JSRRC 
coordinator issued a "Formal Finding" memorandum, in which it 
determined that the information required to allow the JSRCC to 
corroborate the stressful events described by the Veteran was 
insufficient.  

In April 2008, after receiving the Veteran's complete service 
personnel records, the JSRCC coordinator concluded that his 
personnel records failed to show that he was assigned or attached 
to the places in Vietnam that he claimed in his stressor 
statements, and that, more importantly, he was not in Vietnam at 
the time he initially claimed to have been.  The JSRRC 
coordinator specifically noted that, while the Veteran claimed to 
have served as part of the I Corps Tactical Zone ("CTZ") in the 
northernmost part of South Vietnam, his service personnel records 
showed that he actually served with the III CTZ, located in the 
southern part of South Vietnam, near Saigon, hundreds of miles 
away from the I CTZ. The coordinator also observed that the 
Veteran did not arrive in Vietnam until January 1968, thus his 
claims of having provided support to the Marines at Khe Sanh in 
October 1967 in the I CTZ were unfounded.  In July 2009, the 
JSRCC coordinator again issued a "Formal Finding" memorandum, 
in which it found that the additional information provided by the 
Veteran was still insufficient to allow for the JSRCC to 
corroborate the stressful events he reported.  He further noted 
that all procedures to obtain this information had been properly 
followed, all efforts to obtain such information had been 
exhausted, and concluded that any further attempts would be 
futile.  The Veteran subsequently submitted an additional 
stressor statement, in which he claimed that he had erroneously 
provided incorrect information regarding his assigned locations 
and dates, and now alleged that the claimed stressors actually 
occurred in 1968 at different locations, including those that 
were listed in his personnel records.  Following a September 2009 
letter from the RO to the Veteran requesting more specific 
details concerning his claimed stressors, the Veteran failed to 
respond.   

In light of the requests for information sent by the RO to the 
Veteran, the personnel records showing that he did not arrive in 
Vietnam until January 1968, that he did not serve with the 
Marines in the I CTZ, and the lack of sufficient detail regarding 
his stressors that would allow for corroboration of the claimed 
events, the Board finds no basis for further pursuit of 
verification.  38 C.F.R. § 3.159(c)(2) and (3).  In essence, no 
further notice or assistance is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim. 

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (3) a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2010).  Otherwise, the law requires verification of a claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

In his first stressor statement, the Veteran claimed that he 
served in Vietnam from September or October 1967 to October 1968 
as a truck driver.  He said that he began by serving with the 
537th Transportation Company in Long Binh (located near Saigon in 
the southern part of South Vietnam, in the III CTZ), then was 
sent to Dong Ha (in the I CTZ, the northernmost part of South 
Vietnam, near Khe Sanh,) for four months, and then drove back to 
Long Binh.  He said that his stressor occurred in October 1967, 
when he was assigned to support the Marines serving in Khe Sanh.  
He specifically noted that the Marines had been pinned down at 
that location by the enemy for 77 days.  He said that, while 
driving just outside of Khe Sahn to deliver fuel and supplies, 
the motor pool came under heavy rocket and mortar attack, with 
rockets exploding all around him.  He said that he was forced to 
leave his truck and run for cover, which put him in fear for his 
life.  

As discussed above, the RO sent the Veteran's statements to the 
JSRCC coordinator, who noted that his service personnel records 
failed to support his claims of having been assigned or attached 
to Dong Ha, of having supported the Marines at Khe Sanh in the I 
CTZ, or having been in country in 1967.  Rather, it was noted 
that these reports showed that he did not arrive in Vietnam until 
January 1968, where he was assigned to the 538th and 47th 
Transportation Companies in III CTZ in Long Binh, the III CTZ 
headquarters.  Moreover, it was noted that his DD-Form 214 showed 
that he did not receive any decorations, medals or citations that 
would verify his participation in combat.  

In February 2009, after having been notified that his claimed 
stressor statement did not correspond with his service personnel 
reports, the Veteran submitted a revised stressor statement, in 
which he claimed that several soldiers got killed during the 
rocket and mortar attacks and that he had seen the bodies of 
several soldiers that he knew.  After it was determined that this 
information was still insufficient to allow for verification of 
his claimed stressors, in August 2009, the Veteran submitted 
third stressor statement, in which he claimed to have served in 
the places that were listed in his service personnel records.  He 
also said that he had previously provided incorrect information, 
and admitted that he did not actually arrive in Vietnam until 
1968.    

As such, although the Veteran claimed to have served in locations 
that exposed him to various combat-related stressors, the RO 
denied his claim because, under the former provisions of 
38 C.F.R. § 304(f), there was no proof of combat service, and the 
Veteran was therefore required to provide credible supporting 
evidence that the claimed in-service stressor(s) had occurred.

The provisions of 38 C.F.R. § 3.304(f) were recently amended, 
however, effective July 13, 2010, during the pendency of this 
appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary 
effect of the amendment, which relaxes the evidentiary standard 
for establishing in-service stressors in PTSD claims, is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor(s) if it is related to the veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating the reported stressor(s), VA will now rely on a 
veteran's lay testimony alone to establish the occurrence of a 
stressor related to hostile military or terrorist activity, 
provided that (1) the claimed stressor is consistent with the 
places, types and circumstances of service (in the absence of 
clear and convincing evidence to the contrary), (2) a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD, and (3) the veteran's 
PTSD symptoms have been medically-related to the in-service 
stressor by a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted.  

For the purpose of this regulation, "fear of hostile military of 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device (IED); vehicle-
imbedded explosive device; incoming artillery, rocket or mortar 
fire; grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f).

A review of the claims folder reveals that the Veteran was 
initially evaluated for PTSD in April 2005 at the VAMC.  During 
an evaluation by a VA clinical psychologist, the Veteran said 
that he was continuing to have problems with substance abuse; 
however, he made no mention whatsoever of any stressors related 
to his Vietnam service.  The VA clinical psychologist diagnosed 
him on Axis I with (1) a mood disorder: cocaine-induced 
depressive disorder, and (2) addictive disorder: cocaine abuse.  
However, the psychologist specifically ruled out a diagnosis of 
PTSD. 

Four months later, in August 2005, the Veteran was examined at 
the VAMC pursuant to his participation in the VA PTSD recovery 
program.  The examining clinician was a third-year medical 
student.  At that time, the Veteran said that while driving 
convoy vehicles in Vietnam, he was afraid of getting ambushed or 
bombed by the enemy.  However, he also said that he continued to 
be angry with his ex-wife due to an incident that had occurred in 
the early 1970's, when she stabbed him with a knife shortly after 
his return from Vietnam.  He told the examiner that he 
experienced anger whenever he thought about how he could have 
been killed by the bombings in Vietnam or by his wife.  Based on 
these statements, the Veteran was diagnosed on Axis I with PTSD 
and polysubstance abuse in remission.  However, as noted above, 
the examiner was neither a VA psychiatrist or psychologist, nor a 
psychiatrist or psychologist who had a contract for services with 
VA.  The Board also notes that, although the examination report 
was co-signed by a VA medical doctor, there is no indication that 
she herself was a psychiatrist.  Moreover, based on the fact that 
the Veteran claimed to have PTSD symptomatology based on an in-
service stressor and a non-service-related personal assault by 
his former wife, it is not clear whether the examiner 
specifically related his symptoms only to his claimed in-service 
stressors.  

Finally, the Board also notes that a review of the examination 
report reveals that the medical student's PTSD evaluation and 
diagnosis does not appear to have met the criteria of the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").  
According to the DSM-IV, diagnostic criteria for PTSD include a 
history of exposure to a traumatic event meeting two criteria, 
and symptoms from each of the following three symptom clusters:  
intrusive recollections, avoidant/numbing symptoms, and 
hyperarousal symptoms.  A fifth criterion concerns duration of 
symptoms, and a sixth assesses functioning.  Based on the August 
2005 examination report, it does not appear that the examiner 
considered anything more than the Veteran's claim of having been 
exposed to a traumatic event (either the service or non-service 
stressor), without any mention or discussion of whether he 
experienced avoidant/numbing symptoms, intrusive recollections or 
hyperarousal symptoms.  Accordingly, the Board concludes that a 
valid diagnosis of PTSD based upon a verified stressor or 
stressors is not of record.
 
III.  Conclusion

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give credit 
and where to withhold the same, and in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

Based on a review of the complete evidence of record, the Board 
concludes that a preponderance of the probative evidence is 
against the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD.

In this regard, the Board finds the most probative evidence to be 
the April 2005 examination report from the VA psychologist, who 
opined that the Veteran did not have PTSD, but rather, had a mood 
and an addictive disorder.  Interesting, although the Veteran now 
claims that he had struggled with PTSD symptomatology ever since 
service, when he had an opportunity to discuss his in-service 
stressor with a psychologist, he did not do so, and instead, 
spoke only about his problems with substance abuse.  No acquired 
psychiatric disorder was related by the VA examiner to the 
Veteran's military service.

In addition, the Board concludes that the Veteran's assertions 
regarding his claimed Vietnam stressors are simply not credible.  
As noted above, when the Veteran initially applied for service 
connection for PTSD, he stated that he had arrived in Vietnam in 
September or October 1967 and had been present with the Marines 
in Khe Sanh in the I CTZ.  He also provided a very vague 
statement of having been afraid due to coming under attack by 
enemy fire.  However, when told that these events could not be 
substantiated and asked to provide more specific information 
regarding the names of individuals with which he served, as well 
as the approximate dates he came under fire, he was unable to do 
so.  Thereafter, when he was informed that his claimed in-country 
dates and locations did not match the information in his service 
personnel records, the Veteran changed his story and said that he 
was mistaken about having been in Vietnam in October 1967, and 
did not arrive until 1968.  He also reported that, instead of 
being in the I CTX, he was actually in the III CTZ , as listed in 
his personnel reports.  Based on his inconsistent statements 
regarding his dates and locations in Vietnam, the Board also 
concludes that his claimed PTSD symptomatology is not credible.

In this respect, the Board has taken into consideration the new 
regulations of 38 C.F.R. § 3.304(f), which state that, provided 
the claimed stressor is consistent with the places, types and 
circumstances of his service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor(s).  Id.  However, because the question of whether a 
veteran was exposed to a stressor in service is a factual one, VA 
adjudicators are not bound to accept medical opinions based upon 
uncorroborated accounts of stressors. Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  In this case, even assuming that the VA medical 
student's examination satisfied the criteria of the DSM-IV for a 
diagnosis of PTSD, based on the findings by the JSRCC coordinator 
and the RO that the Veteran's claims concerning his locations and 
duties in Vietnam did not correspond to the verifiable facts as 
shown in his service personnel records, as well as the fact that, 
when informed of these findings, the Veteran abruptly changed his 
stressor statement to more closely match his service personnel 
records, the fact remains that the Board deems the Veteran's 
contentions regarding his experiences in service to be 
untruthful.  As such, the Board finds that his claimed stressors 
are not consistent with the places, types and circumstances of 
his service, and therefore, his lay statements alone are 
insufficient to establish the occurrence of his claimed in-
service stressors.  

Additionally, the Board notes that the threshold requirement for 
service connection to be granted is competent medical evidence of 
the current existence of a claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, without a current diagnosis of PTSD, in 
addition to the fact that there is no credible supporting 
evidence that the claimed in-service stressors actually occurred 
because of the inconsistent statements made by the Veteran, here 
may be no service connection for the claimed disorder.  No other 
acquired psychiatric disorder is shown to have been incurred in 
or aggravated by military service.

In summary, and for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  As there is not an 
approximate balance of evidence, the "benefit of the doubt" 
rule is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


